ITEMID: 001-91521
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: BELKIN AND OTHERS v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: The applicants are 16 Russian nationals, whose names and dates of birth are shown in the Annex. The Russian Government (“the Government”) are represented by Mr A. Savenkov, First Deputy Minister of Justice, and Mr G. Matyushkin, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicants are victims of the Chernobyl nuclear disaster who live in the Rostov Region of Russia. Under domestic law they were entitled to social benefits. Because the authorities had failed to pay the benefits in full or in time, the applicants sought relief in courts of the Rostov Region. The courts held for the applicants, the judgments became binding, but their full enforcement was delayed. Details of the judgments are shown in the Annex.
